ITEMID: 001-76495
LANGUAGEISOCODE: ENG
RESPONDENT: SVN
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF MAMIC v. SLOVENIA (No. 2) 
IMPORTANCE: 1
CONCLUSION: No Violation of Art. 6-1;Violation of Art. 13;Non-pecuniary damage - finding of violation sufficient;Costs and expenses partial award - Convention proceedings
JUDGES: David Thór Björgvinsson;John Hedigan
TEXT: 5. The applicant was born in 1956 and lives in Ravne na Koroškem.
6. On 10 May 1995 the applicant was grievously injured in a car accident. She was unconscious for ten days and remained in hospital for two and a half months. Although she and her husband were separated at the time and were going through a divorce, he was also in the car and sustained some injuries.
13. Section 96 of the Criminal Procedure Act (Zakon o kazenskem postopku) read as follows:
“(1) If criminal proceedings are terminated or a judgment is rendered by which the applicant is acquitted or the bill of indictment dismissed, or if a decision is rendered by which the bill of indictment is rejected, the court shall decide in the judgment or decision that the costs and expenses of the criminal proceedings, from clause 1 to clause 5 of the second paragraph of section 92 of the present Act, as well as necessary expenses of the accused and necessary expenses and fees of defence counsel, shall be charged to the [State] budget...”
VIOLATED_ARTICLES: 13
NON_VIOLATED_ARTICLES: 6
NON_VIOLATED_PARAGRAPHS: 6-1
